Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 24, 2021 has been entered.
 
Election/Restrictions
Newly submitted claims 21-26 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 

Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-14 (and all previous iterations of the claims), drawn to analyzing with time domain reflectometry (TDR) an impedance of the first sensor and determining a sensor value based on the impedance, classified in G01R 27/06.
II. Claim 21-26, drawn to a method that sets a variable impedance device to an impedance value that is determined to be associated with the data, classified in G01R 27/02.

Inventions I and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the combination does not “determine, by the processing logic, an impedance value that is associated with the collected measurement data” instead the combination merely sets an impedance value of the variable impedance device based on the collected measurement data, but the impedance value is determined using specific analysis steps done by TDR.  The subcombination has separate utility such as controlling a device such as a potentiometer (variable impedance) based on sensor data and outputting to a user a present value of the resistance of the potentiometer based on collected measurement data of the sensor.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 21-26 have been withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claims 21-26 have been canceled.
Authorization for this examiner’s amendment was given in an interview with Robert J. Shatto on May 25, 2022 in order to cancel the claims directed to a nonelected invention and place the application in condition for allowance.

Allowable Subject Matter
Claims 1-14 are allowed.
In regard to claim 1 and 8, the prior art does not teach or render obvious the combination of the full claim limitations (having both the sensor comprising a variable impedance device and processing logic in combination with analyzing the reflected signal to determine the impedance of the first sensor) as claimed.
Claims 2-7 and 9-14 further limit allowable claims 1 and 8, and, therefore, are also allowable.

Conclusion
Additional pertinent prior art includes Shipman (US Publication 2019/0202346) which in paragraph 86 describes a sensor that can detect one or more parameters and includes a controller which based on those parameters would adjust the resistance of two different variable resistors (see figure 11, element 50 as well as figure 17).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFF WILLIAM NATALINI whose telephone number is (571)272-2266. The examiner can normally be reached 9am-5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 5712722078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFF W NATALINI/Primary Examiner, Art Unit 2896